DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2008/0217979).  Regarding claim 1, King teaches a seat with self-stowage capability, the seat comprising: a seat pan lever (5) which is rotatable between stowed (see Figure 1) and open positions (see Figure 2); a fixed seat structure (4) comprising an annulus (14); and an elastic assembly (see paragraph [0043]) comprising a damper (see paragraph [0044]) and an arc-spring (33) disposable within the annulus (14) to permit first rotations of the seat pan lever (5) from the stowed position (Figure 1) to the open positions (Figure 2) and to urge second rotations of the seat pan lever (5) from the open positions (Figure 2) to the stowed position (Figure 1).

Regarding claim 2, King teaches wherein a fully open position is 90 from the stowed position (see Figure 2).

Claim(s) 1-6, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (KR 10-1490668).  Regarding claims 1, 3, 12, Kwak teaches a seat with self-stowage capability, the seat comprising: a seat pan (40) comprising a lever (seat pan frame), a boss (53) coupled with the lever and defining an axis about which the lever is rotatable and a first stopper (53a) coupled with the boss (see Figure 3); a fixed seat structure (30) comprising a second stopper (55a) and an annulus (55) in which the second stopper (55a) is fixed and the first stopper (53a) is disposable (see Figure 2); and an elastic assembly (51) disposable within the annulus (55) between the first and second stoppers (53a, 55a) to permit first movements of the first stopper through the annulus relative to the second stopper in association with first rotations of the lever about the axis and to urge second movements of the first stopper through the annulus relative to the second stopper in association with second rotations of the lever about the axis (see Figures 2 and 3).

Regarding claims 2, 13, Kwak teaches wherein a fully open position is 90 from the stowed position (see Figure 1).

Regarding claim 4, Kwak teaches wherein the lever is rotatable about the axis between a stowed rotational position and open rotational positions (see Figure 1).

Regarding claims 5 and 14, Kwak teaches wherein the boss (53) is partially cylindrical and the first stopper (53a) extends radially outwardly from an exterior surface of the boss (see Figure 3).

Regarding claims 6 and 15, Kwak teaches wherein the seat pan comprises a pair of first stoppers and the fixed seat structure comprises a pair of second stoppers (see Figures 3-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR 10-1490668) in view of King (US 2008/0217979).  Regarding claims 7-8, 11, 16-17 and 20, it is described above what is .
However, Kwak does not distinctly disclose wherein the elastic assembly comprises a damper, which is disposable for abutment with the first stopper.  King, in a similar field of endeavor, teaches a seat having a damper material that can abut a stopper and arc-spring (see paragraph [0044]); wherein the damper material is deformable or complaint.  It would have been obvious to one having ordinary skill in the art to modify the structure of Kwak to include the damper material of King such that that the seat rises slowly. Thus a spectator can jump to his feet with excitement, or to applaud good play, and the sit down again without having to manually lower the seat. This is because the seat has only risen by a small amount. This feature is thought to avoid considerable personal injury problems (and the resulting litigation) – see paragraph [0045] of King.

Regarding claims 9 and 18, Kwak further teaches wherein the arc-spring (51) comprises an arc- compression spring (see Figure 3).

Regarding claims 10 and 19, Kwak further teaches wherein the elastic assembly further comprises a bearing assembly to support the elastic assembly (see Figures 3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636